LOGO [g735027g0506081627205.jpg]    Exhibit 10.4

SURMODICS, INC.

2019 EQUITY INCENTIVE PLAN

Performance Stock Unit Award Agreement

SurModics, Inc. (the “Company”), pursuant to its 2019 Equity Incentive Plan (the
“Plan”), hereby grants an award of Performance Stock Units to you, the
Participant named below. The terms and conditions of this Award are set forth in
this Performance Stock Unit Agreement (the “Agreement”), consisting of this
cover page, the Terms and Conditions on the following pages and the attached
Exhibit A, and in the Plan document, a copy of which has been provided to you.
Any capitalized term that is used but not defined in this Agreement shall have
the meaning assigned to it in the Plan as it currently exists or as it is
amended in the future.

 

Name of Participant:

  

[                                               ]

Target Number of Performance Stock Units:

  

[                                               ]

Maximum Number of Performance Stock Units:

  

[                                               ]

Grant Date:

  

[                                               ]

Performance Period:

  

[                             ] – [                            ]

Vesting Schedule:

   The number of Units determined in accordance with Exhibit A to have been
earned as of the end of the Performance Period will vest* on the date the
Company’s Organization and Compensation Committee certifies such performance
results, which shall be no later than [                            ].

Performance Goals:

  

See Exhibit A

 

*

Assumes your Service has been continuous from the Grant Date to the vesting
date.

By signing below or otherwise evidencing your acceptance of this Agreement in a
manner approved by the Company, you agree to all of the terms and conditions
contained in this Agreement and in the Plan document. You acknowledge that you
have received and reviewed these documents and that they set forth the entire
agreement between you and the Company regarding this Award of Performance Stock
Units.

 

PARTICIPANT:    SURMODICS, INC.                                       
                                                       By:  
                                                                                
             Title:                                         
                                                   

 



--------------------------------------------------------------------------------

SurModics, Inc.

2019 Equity Incentive Plan

Performance Stock Unit Award Agreement

Terms and Conditions

 

1.

Award of Performance Stock Units. The Company hereby confirms the grant to you,
as of the Grant Date and subject to the terms and conditions of this Agreement
and the Plan, of an award of Performance Stock Units (the “Units”) in an amount
initially equal to the Target Number of Performance Stock Units specified on the
cover page of this Agreement. The number of Units that may actually be earned
and become eligible to vest pursuant to this Award can be between 0% and [    ]%
of the Target Number of Units, but may not exceed the Maximum Number of
Performance Stock Units specified on the cover page of this Agreement. Each Unit
that is earned as a result of the performance goals specified in Exhibit A to
this Agreement having been satisfied and which thereafter vests represents the
right to receive one Share of the Company’s common stock. Prior to their
settlement or forfeiture in accordance with the terms of this Agreement, the
Units granted to you will be credited to a performance stock unit account in
your name maintained by the Company. This account will be unfunded and
maintained for book-keeping purposes only, with the Units simply representing an
unfunded and unsecured contingent obligation of the Company.

 

2.

Restrictions Applicable to Units. Neither this Award nor the Units subject to
this Award may be sold, assigned, transferred, exchanged or encumbered,
voluntarily or involuntarily, other than (i) a transfer upon your death in
accordance with your will or by the laws of descent and distribution, or
(ii) pursuant to a domestic relations order. Following any such transfer, this
Award shall continue to be subject to the same terms and conditions that were
applicable to the Award immediately prior to its transfer. Any attempted
transfer in violation of this Section 2 shall be void and without effect. The
Units and your right to receive Shares in settlement of any Units under this
Agreement shall be subject to forfeiture except to extent the Units have been
earned and thereafter vest as provided in Sections 4 and 5.

 

3.

No Shareholder Rights. The Units subject to this Award do not entitle you to any
rights of a holder of the Company’s common stock. You will not have any of the
rights of a shareholder of the Company in connection with any Units granted or
earned pursuant to this Agreement unless and until Shares are issued to you in
settlement of earned and vested Units as provided in Section 5.

 

4.

Vesting and Forfeiture of Units.

(a)    Scheduled Vesting. The number of Units that have been earned during the
Performance Period, as determined by the Committee in accordance with Exhibit A,
will vest on the Scheduled Vesting Date, so long as your Service has been
continuous from the Grant Date to the Scheduled Vesting Date. For these
purposes, the “Scheduled Vesting Date” means the date the Committee certifies
(i) the degree to which the applicable performance goals for the Performance
Period have been satisfied, and (ii) the number of Units that have been earned
during the Performance Period as determined in accordance Exhibit A, which
certification shall occur no later than [                    ].

 

Performance Stock Unit Master Agreement (2019 Equity Incentive Plan)   Page 2



--------------------------------------------------------------------------------

(b)    Forfeiture of Unvested Units. Any Units that do not vest on the Scheduled
Vesting Date as provided in Section 4(a) shall immediately be forfeited. If your
employment terminates prior to the Scheduled Vesting Date, all unvested Units
shall immediately be forfeited.

 

5.

Settlement of Units. As soon as practicable after any date on which Units vest
(but no later than the 15th day of the third calendar month following the
vesting date), the Company shall cause to be issued and delivered to you (or to
your personal representative or your designated beneficiary or estate in the
event of your death, as applicable) one Share in payment and settlement of each
vested Unit. Delivery of the Shares shall be effected by the issuance of a stock
certificate to you, by an appropriate entry in the stock register maintained by
the Company’s transfer agent with a notice of issuance provided to you, or by
the electronic delivery of the Shares to a brokerage account you designate, and
shall be subject to the tax withholding provisions of Section 6 and compliance
with all applicable legal requirements as provided in Section 16(c) of the Plan,
and shall be in complete satisfaction and settlement of such vested Units. The
Company will pay any original issue or transfer taxes with respect to the issue
and transfer of Shares to you pursuant to this Agreement, and all fees and
expenses incurred by it in connection therewith. If the Units that vest include
a fractional Unit, the Company shall round the number of vested Units to the
nearest whole Unit prior to issuance of Shares as provided herein.

 

6.

Tax Consequences and Withholding. No Shares will be delivered to you in
settlement of vested Units unless you have made arrangements acceptable to the
Company for payment of any federal, state, local or foreign withholding taxes
that may be due as a result of the delivery of the Shares. You hereby authorize
the Company (or any Affiliate) to withhold from payroll or other amounts payable
to you any sums required to satisfy such withholding tax obligations, and
otherwise agree to satisfy such obligations in accordance with the provisions of
Section 14 of the Plan. You may elect to satisfy such withholding tax
obligations by having the Company withhold a number of Shares that would
otherwise be issued to you in settlement of the Units and that have a fair
market value equal to the amount of such withholding tax obligations by
notifying the Company of such election prior to the Scheduled Vesting Date.

 

7.

Governing Plan Document. This Agreement and the Award are subject to all the
provisions of the Plan, and to all interpretations, rules and regulations which
may, from time to time, be adopted and promulgated by the Committee pursuant to
the Plan. If there is any conflict between the provisions of this Agreement and
the Plan, the provisions of the Plan will govern.

 

8.

No Right to Continued Service. This Agreement does not give you a right to
continued Service with the Company or any Affiliate, and the Company or any such
Affiliate may terminate your Service at any time and otherwise deal with you
without regard to the effect it may have upon you under this Agreement.

 

9.

Choice of Law. This Agreement will be interpreted and enforced under the laws of
the state of Minnesota (without regard to its conflicts or choice of law
principles).

 

10.

Binding Effect. This Agreement will be binding in all respects on your heirs,
representatives, successors and assigns, and on the successors and assigns of
the Company.

 

Performance Stock Unit Master Agreement (2019 Equity Incentive Plan)   Page 3



--------------------------------------------------------------------------------

11.

Section 409A of the Code. The award of Units as provided in this Agreement and
any issuance of Shares or payment pursuant to this Agreement are intended to be
exempt from Section 409A of the Code under the short-term deferral exception
specified in Treas. Reg. § 1.409A-l(b)(4).

 

12.

Electronic Delivery and Acceptance. The Company may deliver any documents
related to this Performance Stock Unit Award by electronic means and request
your acceptance of this Agreement by electronic means. You hereby consent to
receive all applicable documentation by electronic delivery and to participate
in the Plan through an on-line (and/or voice activated) system established and
maintained by the Company or the Company’s third-party stock plan administrator.

By signing the cover page of this Agreement or otherwise accepting this
Agreement in a manner approved by the Company, you agree to all the terms and
conditions described above and in the Plan document.

 

Performance Stock Unit Master Agreement (2019 Equity Incentive Plan)   Page 4